UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7046



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH BENNETT NEAL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-92-8-F)


Submitted:   June 30, 1999                  Decided: July 13, 1999


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Bennett Neal, Appellant Pro Se. Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Bennett Neal seeks to appeal the district court’s order

denying his motion for the reduction of his sentence. Because Neal

filed his appeal beyond the ten-day appeal period but during the

thirty-day period in which the district court could extend the

filing period upon a showing of excusable neglect, this Court

remanded the case to the district court for a finding on this

issue.     Neal failed to respond to the district court’s order

directing him to state his reasons for the late filing, and thus,

the district court found that excusable neglect did not exist.   We

therefore dismiss this appeal for lack of jurisdiction because

Neal’s notice of appeal was not timely filed.   See Fed. R. App. P.

4(b).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2